Citation Nr: 1540223	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  08-00 157A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses incurred at the Brooksville Regional Hospital from June 16, 2005 to June 17, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision issued by the Department of Veterans Affairs Medical Center (VAMC) in Tampa, Florida.  The Veteran testified before the undersigned in a March 2010 hearing.  A hearing transcript was associated with the file and reviewed.  The Board previously considered this case and remanded in May 2009, May 2010, and March 2011.


FINDINGS OF FACT

The Veteran is totally disabled due to service-connected disability.  From June 16, 2005 to June 17, 2005, he was admitted to a hospital for observation after a seizure when a Federal facility was not reasonable or wise given the emergent nature of the episode.  His continued hospitalization was medically necessary, he was not discharged, and transfer to a VAMC was not available.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical services provided to the Veteran from June 16, 2005 to June 17, 2005 at a non-VA facility have been met.  38 U.S.C.A. §§ 1703, 1725, 1728, 5107 (West 2008); 38 C.F.R. §§ 3.102, 17.120, 17.212 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board grants the reimbursement sought on remand, the Veteran could not be prejudiced and discussion of compliance with the Veterans Claims Assistance Act is unnecessary.

The Veteran claims reimbursement for expenses incurred when he was hospitalized for a seizure at Brooksville Regional Hospital, a non-VA facility, from June 16, 2005 to June 17, 2005.  

38 U.S.C.A. § 1728 applies to claims for reimbursement of medical expenses.  Amendments to section 1728 took effect on October 9, 2008.  See Pub.L. 110-387, Title IV, § 402(b) , Oct. 10, 2008.  The Veteran filed his claim for reimbursement prior to October 9, 2008.  As such, the law in place prior to October 9, 2008 governs his claim.  Under section 1728, a veteran may be eligible for reimbursement for medical expenses provided that (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care of services were rendered to a veteran in need thereof ... for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; and (3) Department or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  38 U.S.C.A. § 1728 (West 2008); 38 C.F.R. § 17.120 (2008).

The implementing regulations limit reimbursement for medical expenses for any period beyond the date on which the medical emergency ended.  38 C.F.R. § 17.121 (2008).  The regulation defines the end of the medical emergency as the time when a veteran could have been transferred to a VA medical center or could have reported to a VA medical center for continued treatment.  Id.  The Board notes that the current version of 38 U.S.C.A. § 1728 specifically references the subsection of 1725, which limits reimbursement at the point when a veteran could be transferred to a VA facility.  38 U.S.C.A. §§ 1725, 1728 (2014).  However, at the time when the Veteran filed his claim, section 1728 did not discuss any transfer requirement.  38 U.S.C.A. § 1728 (West 2008).  As a general principle, the Board interprets any ambiguity in the law in a way most favorable to the veteran.  See Hudgens v. Gibson, 26 Vet. App. 558, 567 (2014).  With that in mind, the omission seems to suggest that at the time of the claim, transfer was required if reimbursement expenses were authorized through the more stringent requirements of section 1725 but not through section 1728.  See 38 U.S.C.A. §§ 1725, 1728 (West 2008).        

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

Following a review of the record, the Board finds that the criteria for reimbursement of medical expenses for hospitalization from June 16, 2005 to June 17, 2005 have been met.  See 38 U.S.C.A. § 1728.

The evidence shows that the Veteran was totally disabled by a service-connected disability, was hospitalized after a medical emergency, continued hospitalization was medically necessary, and treatment at a VA or Federal facility was not feasibly available.  VA deemed the Veteran totally disabled due to his service-connected disabilities from December 1971 forward.  Private records and the Veteran's statements show that he had a seizure on June 15, 2005 while out to lunch with co-workers.  The VAMC has conceded, and the Board agrees, that the Veteran's initial seizure was a medical emergency of such a nature that delay would have been hazardous to life or health.  The seizure was so emergent in nature that the Veteran needed to be treated at the private hospital closest to his location, and it would not have been reasonable or wise for him to wait the additional time to go to the VAMC in Tampa, approximately 40 miles away.  At the Board hearing, the Veteran testified that the private hospital was only a few minutes from the location where he had the seizure.  It has been established that the Veteran met the criteria for reimbursement for his initial emergency treatment.  

During the period in question, June 16 and 17, the Veteran was hospitalized for monitoring directly after the seizure episode.  In a January 2008 letter, Dr. JCW, who treated the Veteran for the seizure, stated that hospital admission was medically necessary and justified for the length of stay.  Private records show that the Veteran was not discharged from the hospital until June 17, and Dr. JCW's statement indicates that he felt discharge prior to June 17 was not medically advisable.  Similarly, at the Board hearing, the Veteran reported that he had some cognitive problems and did not remember much from his stay in the hospital.  Thus, continued medical treatment was necessary, the Veteran was not discharged, and he could not have independently reported to a VA medical facility on June 16 or 17.  

For the question of transfer, a VA doctor opined that the Veteran could have been transferred to the VAMC, because private records documented him as alert, oriented, and in stable condition.  At the Board hearing, the Veteran reported that his wife contacted the VAMC to see if he could be transferred there and was told that there was no space available for him at that time.  In an Informal Decision Consideration Review dated in January 2013, the VAMC noted review of medical record showed that the private hospital, the Veteran, or the Veteran's spouse did contact VA between June 15, 2005 and June 17, 2005 regarding a transfer of the Veteran.  The Board twice remanded asking the VAMC to provide phone logs or other records supporting the assertion that the Veteran, or someone on his behalf, requested a transfer.  Aside from the above statement, the VAMC did not provide any other record.  Nevertheless, based on the note from the VAMC, the Board finds the Veteran credible in his report that his wife called inquiring about a transfer and was told there was no space for him.  As such, the Veteran was not able to be transferred to the VAMC on June 16 or June 17, 2005.  Moreover, as discussed, it is unclear whether transferability was a requirement for reimbursement under the statute in place at the time of the Veteran's claim.  See 38 U.S.C.A. § 1728 (West 2008).  

Resolving all doubt in the Veteran's favor, his hospitalization from June 16 to June 17 2005 was a continuation of the medical emergency that began with the seizure and transfer to the nearest VAMC was not available.  See 38 U.S.C.A. § 5107.  Reimbursement for medical expenses is warranted.  See 38 U.S.C.A. § 1728.    


ORDER

Reimbursement of medical expenses incurred from June 16, 2005 to June 17, 2005 is granted.

____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


